311 S.W.3d 387 (2010)
Robert J. HEMP, Appellant,
v.
TREASURER OF MISSOURI, As Custodian of the Second Injury Fund, Respondent.
No. ED 93526.
Missouri Court of Appeals, Eastern District, Division One.
May 25, 2010.
Mark E. Moreland, St. Louis, MO, for appellant.
Chris Koster, Neel Morkerjee, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Robert Hemp appeals the award of the Labor and Industrial Relations Commission *388 finding the Second Injury Fund ("SIF") not liable for permanent total disability benefits on his claims.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).